373 F.2d 529
Al Walter BOLDEN, Appellant,v.UNITED STATES of America, Appellee.
No. 24022.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Appeal from the United States District Court for the Western District of Texas; Adrian A. Spears, Judge.
Al Walter Bolden, pro se.
Reese L. Harrison, Jr., Asst. U. S. Atty., San Antonio, Tex., Ernest Morgan, U. S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:

The judgment is

1
Affirmed.